DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 3/18/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1, 5-6, 8, 12-13, 15 and 19 are currently amended.  Claims 2-4, 7, 9-11, 14, 16-18 and 20 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 102
5.    Applicants argue:
	“A first reason why Lall does not anticipate claim 1 is that Lall does not disclose the
feature of “retrieving...a first global finite element model associated with an electronic
assembly, wherein the electronic assembly includes at least two connector pairs, and wherein the
first global finite element model is a finite element model of the structure of the electronic
assembly,” as recited and arranged in claim 1. The Office Action, on page 3, contends that Lall
discloses “retrieving, by one or more computer processors, a first global finite element model
associated with an electronic assembly, wherein the electronic assembly includes at least one
connector pair” at “Pg. 837, right col., 1st paragraph,...Fig. 6)”, which states:

“Figure 4 shows fuzz buttons made from gold plated beryllium copper wire

compressed into a cylindrical shape. The spring characteristics of high tensile

strength gold plated beryllium copper wire are excellent, which allows each fuzz

button to compress 15% with virtually no compression set within the socket. Gold

plated hard hats (miniature contact pins) are used to connect various IC packages

such as LGA, PGA, BGA and gull wing to the Fuzz Buttons. A hard hat is shown

in Figure 5, special shaped hard hats are used to minimize the damage to the
solder ball or pins of the IC. Figure 6 shows the finite element model development

for the fuzz-button assembly.”

Lall, page 837, right column, 1st paragraph, emphasis added.

Lall further discloses:
“NON-LINEAR FINITE ELEMENT MODEL

Figure 7 shows the semicircular spring-contact along with the flat contact surface.

This semicircular spring-contact undergoes a reciprocating motion on the contact

surface, therefore the semicircular spring-contact is constrained such that it’s free

to move only parallel to the contact surface. The bottom face of the rectangular

contact-pad is fixed. During the reciprocating fretting motion, a vertical pressure-

load is applied on the top face of the slider to simulate the contact force. The

contact force varies with application simulated.”

Lall, page 838, left column, first paragraph.
Thus, Lall discloses “development” of the “finite element model” “for the fuzz-button
assembly” in Figure 6, which isolates a “fuzz-button to PCB Pad Contact.” Lall also discloses a
“non-linear finite element model” of “the semicircular spring-contact along with the flat contact
surface.” Lall does not disclose “retrieving...a first global finite element model associated with
an electronic assembly, wherein the electronic assembly includes at least two connector pairs,
and wherein the first global finite element model is a finite element model of the structure of the
electronic assembly” (emphasis added), as required by claim 1. The Office Action, on page 3,
also states “The examiner considers the finite element model of the fuzz-button assembly to be
the first global finite element model associated with an electronic assembly, since the model
shows the contact of the fuzz-button and a PCB pad.” Applicant respectfully disagrees with the
examiner’s interpretation as Lall does not describe the electronic assembly as “includ[ing] at
least two connector pairs” or a finite element model of an electronic assembly as “a finite
element model of the structure of the electronic assembly.” Lall discloses a finite element model
analogous to the “local finite element model” of claim 1. Lall does not anticipate claim 1 for at
least this reason, and Applicant respectfully asserts that claim 1, as amended, is allowable.”  
(Remarks: pages 9-10)

6.    Examiner Response:
	The examiner respectfully disagrees.  The examiner considers the multiple contact points 
between the semicircular spring-contact and the flat contact surface as shown in Fig. 7 Lall 
et al. reference and the multiple contact points between the fuzz-button and a PCB pad as shown 
in Fig. 6 of the Lall et al. reference to be the at least two connector pairs, since the connector 
contacts are different contact points between the male and female connector, see paragraph 
[0016] of the specification.  The applicant uses the non-linear springs to represent the contact 
points between the male and female connector, where one non-linear spring is considered a 
connector pair.
	Also, as shown in Fig. 1 of the Lall et al. reference, there’s a semicircular portion that 
represents the receptacle in the socket and a flat-surface that represents the contact pads.  This is 
a portion of an electronic assembly where a contact geometry has been captured from wear 
simulation. Fig. 7 of the Lall et al. reference goes into more detail of a semicircular component in 
contact with a flat surface as shown in Fig. 1 of the Lall et al. reference.  This demonstrates that a 
finite element model is a model of the structure of an electronic assembly, since Fig. 7 of the Lall 
et al. reference goes into more detail of Fig. 1 of the Lall et al. reference, which displays a 
receptacle in a socket in contact with a flat-surface representing a contact pad, see Pgs. 836-837, 
right col., Development of Non-Linear FE Model Geometry for Various End Applications, 1st 
paragraph, Fig. 1 and Pg. 838, left col., Non-Linear Finite Element Model, 1st – 2nd paragraph 
and Fig. 7 of the Lall et al. reference.

7.    Applicants argue:
	“A second reason why Lall does not anticipate claim 1 is that Lall does not disclose claim
1’s feature of “retrieving...test data associated with at least one vibration test of the electronic 
assembly.” The Office Action, on page 3, contends that Lall discloses this feature at “Pg. 837,
left col., last paragraph,” which states:
“Figure 3 shows a contact-system between a microprocessor and a zero insertion

force socket. Once a microprocessor is assembled into the system, the assembly

may be subjected to vibrations. Motion may result from shock, vibration, and

thermo-mechanics caused due to external factors or internal sources like cooling

systems.”

Lall, page 837, left column, last paragraph — page 837, right column, first 
paragraph, emphasis added.

Thus, Lall discloses that “the assembly may be subjected to vibrations” (emphasis 
added), and that “vibration” is “caused due to external factors or internal sources like cooling systems.” Lall does not disclose “retrieving...test data associated with at least one vibration test of the electronic assembly” (emphasis added), as required by claim 1. The Office Action, on page 3, also states “The examiner considers the motion to be test data, since the motion is the result of vibrations during the operation.” Applicant respectfully disagrees with the examiner’s
interpretation as Lall does not describe “retrieving...test data,” and “vibrations during the
operation” are not the same as a “vibration test,” as would be recognized by a person of skill in
the art. Lall does not anticipate claim 1 for at least this reason, and Applicant respectfully
asserts that claim 1, as amended, is allowable.” (Remarks: pages 10-11)

8.    Examiner Response:
	The examiner notes that the applicant argues that the Lall et al. reference doesn’t teach 
the limitation of claim 1 that states “retrieving, by the one or more computer processors, test data 
associated with at least one vibration test of the electronic assembly”, where vibrations during 
the operation is not the same as a vibration test.  The examiner notes that the claim language 
does not state when the vibration test is occurring or what exactly the vibration test is.  Under the 
broadest reasonable interpretation, the examiner considers the vibrations occurring during the 
operation to be the vibration test, since the assembly is subject to vibrations after the 
microprocessor is assembled in the system.  Also, the examiner notes that the claim language 
does not state where the test data is being retrieved from or what the test data is.  The examiner 
considers the motion to be the test data, since the motion is the result of vibrations during the 
operation, see Pg. 837, left col., last paragraph, “Fig. 3 shows a contact-system between, etc.” of 
the Lall et al. reference.

9.    Applicants argue:
	“A third reason why Lall does not anticipate claim 1 is that Lall does not disclose claim
1’s feature of “based on a result of running the first global finite element model,
determining...connector displacement versus time data of the at least two connector pairs.” The
Office Action, on pages 3-4, contends that Lall discloses “based on a result of running the first
global finite element model, determining, by the one or more computer processors, connector
displacement versus time data of the at least one connector pair” at “Pg. 839, right col., Model
Predictions,...Fig. 13” which states:
“The simulation has been run for over 2000 fretting cycles. Wear accrues on the
contact-surface of the connector with the increase in the fretting cycles. Figure 11
shows the change in the surface profile and the stress distribution in the pristine
contact and the contact-system after 1600 cycles of fretting wear. The accrued wear
has been plotted versus fretting cycles in Figure 12. The uneven wear rates are because
of the changes in the surface profile, contact pressure, and instantaneous relative velocity with 
the evolution of the wear process. Figure 13 shows the pressure variation
versus number of cycles accrued after the pristine state of the contact system and the
differences in the accrued wear because of difference in the instantaneous velocity at
various parts of a harmonic fretting wear cycle.”

Lall, page 839, right column, first paragraph, emphasis added.

Thus, Lall discloses that “Figure 13 shows the pressure variation versus number of cycles
accrued.” Lall does not disclose “based on a result of running the first global finite element
model, determining...connector displacement versus time data of the at least two connector
pairs” (emphasis added), as required by claim 1. The Office Action, on page 4, also states
“Examiner’s interpretation: Fig. 13 displays the differences of the accrued wear as well as the
variation in pressure.” Applicant respectfully disagrees with the examiner’s interpretation as
neither accrued wear nor pressure variation is the same as “connector displacement versus time
data.” Accordingly, Lall does not anticipate claim | for at least this reason, and Applicant
respectfully asserts that claim 1, as amended, is allowable.” (Remarks: pages 11-12)

10.    Examiner Response:
	The examiner notes that the pressure variation shows the different areas of pressure from 
the contact points.  The different areas of contact points are considered the two connector pairs, 
since the non-linear springs to represent the contact points between the male and female 
connector, where one non-linear spring is considered a connector pair, see Pg. 839, right col., 
Model Predictions, “The simulation has been run, etc.”, Fig. 13 and paragraph [0016] of the 
specification.  Also, the examiner notes that Fig. 13 of the Lall et al. reference displays the 
pressure variation versus the number of cycles accrued after the pristine state of the contact 
system and the differences in the accrued wear because of the difference in the velocity at parts 
of fretting wear cycle.  Further, the examiner considers the number of cycles to be the time data, 
since the number of cycles is a time period that the accrued wear is contacting the surfaces, see 
Pg. 839, right col., Model Predictions, “The simulation has been run, etc.” and Figs. 11 and 12 of 
the Lall et al. reference.

11.    Examiner Response:
The Applicant’s arguments on page 12 with respect to the limitation of claim 1 that states “calculating, by the one or more computer processors, a wear coefficient associated with the first connector pair;” have been considered but are moot because the arguments do not apply to the current rejection.

12.    Applicants argue:
	“A fifth reason why Lall does not anticipate claim 1 is that Lall does not disclose claim 
1’s feature of “based on a result of running the local finite element model, determining...wear 
over time of at least one contact of the first connector pair.” The Office Action, on page 4, 
contends that Lall discloses “based on a result of running the local finite element model, 
determining, by one or more computer processors, wear over time of at least one contact of the at 
least one connector pair” at “Pg. 840, left col., Model Validation, 1‘ - 2" paragraph...,Fig. 14” 
which states (in addition to the first paragraph, shown above):
“The contact pressure was continuously extracted from the model and updated,
depending on the location of the node on the receptacle and the position of the upper pin.
Wear of contact (in mm) was plotted on the Y axis and the Sliding Distance (in mm) was
plotted on the x axis. The experimental wear-rate was found by calculating the slope of
this plot. Simulation results were extracted from the model and plotted on the same x and
y axis. Simulation plots were plotted for several nodes on the top face of the receptacle.
The slopes, which indicate wear rates, were compared for the experimental plot and the
simulation plots as shown in Figure 14. Similar wear rates were found, indicating that the
model had been validated.”

Lall, page 840, left column, Model Validation, second paragraph, emphasis added.
Thus, Lall discloses “Figure 14” as “Wear of contact (in mm) was plotted on the Y axis
and the Sliding Distance (in mm) was plotted on the x axis.” Lall does not disclose “based on a
result of running the local finite element model, determining...wear over time of at least one
contact of the first connector pair’ (emphasis added), as required by claim 1. Accordingly, Lall
does not anticipate claim 1 for at least this reason, and Applicant respectfully asserts that claim 1,
as amended, is allowable.” (Remarks: pages 13-14)
13.    Examiner Response:
	The examiner notes that on Pg. 840, left col., Model Validation, 1st paragraph, states that 
the model was validated by comparing the wear rate for a particular contact system with the wear 
rate obtained from experimental results for the same contact system.  With validating the model 
and comparing the wear rate results from the model for a particular contact system, to the wear 
rate results from the experimental results, demonstrates that a simulation was run as well as the 
wear over time of at least one contact o the first connector pair was determined, see Pg. 840, left 
col., Model Validation, 1st – 2nd paragraph, “The model was validated by comparing, etc.” and 
Fig. 14 of the Lall et al. reference.

14.    Examiner Response:
The Applicant’s arguments on pages 14-15 with respect to the limitation of claim 5 that states “wherein determining the wear coefficient associated with the at least two connector pairs comprises utilizing, by the one or more computer processors, an Archard wear model” have been considered but are moot because the arguments do not apply to the current rejection.

15.    Examiner Response:
The Applicant’s arguments on pages 15-16 with respect to the limitation of claim 6 that states “wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs” have been considered but are moot because the arguments do not apply to the current rejection.
The examiner also notes that based on the recent amendment to claim 6, it’s unclear how one non-linear spring can represent the mating surface of two connector pairs. The explanation of the 112 rejection is shown below within the office action.

                                           Response: 35 U.S.C.  § 103
16.    Applicants argue:
“A first reason why claim 2 is patentable over Lall in view of Bose is that the asserted
combination does not teach or suggest the feature of “determining...the determined wear over
time of the at least one contact exceeds a threshold value.” The Office Action, on page 6, states
that “Lall et al. does not explicitly disclose “determining, by the one or more computer
processors, the determined wear over time of the at least one contact exceeds a threshold
value.” Bose does not fill the foregoing deficiency. The Office Action, on page 6, contends
that Bose teaches this feature at “Pg. 1457, left col., 2" paragraph” which states:

    PNG
    media_image1.png
    310
    371
    media_image1.png
    Greyscale

Bose, page 1457, left column, second paragraph.

Thus, Bose teaches an “extrapolation factor is increased” “up to the limit where the
contact pressure and wear depth profile remains stable.” Bose also teaches that “if the
extrapolation factor is increased beyond 400, it will cause an error in the FEM results”
(emphasis added). Bose does not teach or suggest that “determining...the determined wear over
time of the at least one contact exceeds a threshold value” (emphasis added), as is required by
claim 2. Accordingly, for at least this reason, Applicant respectfully asserts that claim 2 is
allowable.
A second reason why claim | claim 2 is patentable over Lall in view of Bose is that the
asserted combination does not teach or suggest the feature of “initiating...a redesign of the
electronic assembly.” The Office Action, on page 6, states that “Lall et al. does not explicitly
disclose “initiating, by the one or more computer processors, a redesign of the electronic
assembly.’”’ Bose does not fill the foregoing deficiency. The Office Action, on page 6, contends
that Bose teaches this feature at “Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian
Eularian (ALE),...Pg. 1450, right col., Wear simulation procedure” which state:

    PNG
    media_image2.png
    316
    559
    media_image2.png
    Greyscale

Thus, Bose teaches “Wear simulation is a repetitive and incremental process.” The
Office Action, on page 7, also states “The examiner considers the repeating of the steps of the
wear increment to be the redesign of the electronic assembly, since the contact geometry is
updated where there’s movement of the nodes causes the wear depth to change.” Applicant
respectfully disagrees with the examiner’s interpretation as repeating procedural steps in a finite
element simulation does not change the design of an electronic assembly, “wherein the electronic
assembly includes at least two connector pairs,” as described in claim 1. Accordingly, for at
least this reason, Applicant respectfully asserts that claim 2 is allowable.” (Remarks: pages 17-
19)

17.    Examiner Response:
	The applicant argues that the combination of the Lall et al. reference and the Bose et al. 
reference does not teach the determining limitation of claim 2.  The examiner notes that on Pg. 
1457, left col., 2nd paragraph of the Bose et al. reference, a linear extrapolation technique is 
applied to predict the wear of a pin in a 10 N load case, where after every 10 FEM cycles, the 
extrapolation factor is increased linearly by a multiple of 10. Predicting the wear of a pin in FEM 
cycles demonstrates that the wear is being determined over time, where an FEM cycle is being 
considered a time period, since it the process of running a simulation to predict the wear of a pin. 
The examiner considers the extrapolation factor being increased over 400 as being exceeding a 
threshold, since if the extrapolation factor is increased beyond 400, it will cause an error in the 
FEM results.
	Also, the applicant argues that the repeating of the procedural steps in a finite element 
simulation, does not change the design of an electronic assembly.  The examiner notes that the 
contact nodes are moved by an amount equal to the local wear increment, where the contact 
pressure and contact geometry are updated for the next wear increment.  This demonstrates that there’s a redesign of the electronic assembly, since the contact geometry is updated where there’s movement of the nodes causes the wear depth to change, see (Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), “The ALE technique is an adaptive, etc.” and Pg. 1450, right col., Wear simulation procedure, “Wear simulation is a repetitive, etc.” of the Bose et al. reference.

18.    Applicants argue:
	“A first reason why claim 3 is patentable over Lall in view of Bose is that the asserted
combination does not teach or suggest the feature of “retrieving...a second global finite element
model, wherein the second global finite element model is associated with the redesign of the
electronic assembly.” The Office Action, on page 8, contends that Bose teaches this feature at “Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eularian (ALE),...Pg. 
1450, right col., Wear simulation procedure,” shown above. Bose further teaches:
“A 2D model of the PoD tribometer is generated using the FE software ABAQUS. The
geometry and dimensions of the model are shown in Figure 5.” 

Bose, page 1450, right column, last paragraph.

    PNG
    media_image3.png
    262
    344
    media_image3.png
    Greyscale

Bose, page 1452, Figure 5.
Thus, Bose teaches a model of a “PoD,” i.e., pin on disc, geometry. Bose does not teach
an “electronic assembly” “wherein the electronic assembly includes at least two connector pairs,
and wherein the first global finite element model is a finite element model of the structure of the
electronic assembly” as described in claim 1. The Office Action, on page 8, further states that
“the examiner considers the repeating of steps of the wear increment to be a second global finite
element model, since a finite element model (FEM) is simulation the steps that are being
repeated, where nodes are moved and contact geometry is updated.” Also, as stated above with
respect to claim 2, Applicant respectfully disagrees with the examiner’s interpretation as
repeating procedural steps of the wear increment in a finite element simulation does not change
the design of an electronic assembly. Accordingly, for at least this reason, Applicant respectfully
asserts that claim 3 is allowable.” (Remarks: pages 19-20)

19.    Examiner Response:
	The examiner notes that with updating the contact pressure and contact geometry are for 
the next wear increment, where the wear simulation is repeated, demonstrates that a second 
global finite element model is retrieved, since the updated geometry used in the simulation is not 
the same geometry that was used in the previous simulation.  The examiner considers the 
repeated simulation using the updated contact pressure and contact geometry as being the second 
global finite element model, since the repeated simulation is not simulating the same information 
as the first simulation, see Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian 
Eulerian (ALE), “The ALE technique is an adaptive, etc.” and Pg. 1450, right col., Wear
simulation procedure, “Wear simulation is a repetitive, etc.” of the Bose et al. reference. 

20.    Applicants argue:
	“A first reason why claim 7 is patentable over Lall in view of Bose in view of Breinlinger
is that the asserted combination does not teach or suggest the feature of “wherein a force
deflection curve associated with the one or more non-linear springs is defined to approximate
one or more frictional forces experienced in a connector system during plugging and
unplugging.” The Office Action, on page 12, states “Lall et al. and Bose et al. do not explicitly
disclose “wherein a force deflection curve associated with the one or more non-linear springs is
defined to approximate one or more frictional forces experienced in a connector system during
plugging and unplugging.” Breinlinger does not fill the foregoing deficiency. The Office
Action, on page 12, contends that Breinlinger discloses this feature at paragraphs [0032], [0049]
and [0051], which state:
“Examples of a non-linear electric contact element are disclosed herein. Such a contact
element can be electrically conductive, and can be used to make pressure-based electrical
connections between two electronic apparatuses or devices. Alternatively, the non-linear
contact element can be coupled (e.g., by soldering, press-fitting, or the like) to one
electronic apparatus or device and make a pressure-based electrical connection with
another electronic apparatus or device. The contact element can be generally vertical and
can comprise leaves between ends of the contact element. The leaves can be configured
such that the contact element has non-linear spring characteristics. For example, the
leaves can be configured to buckle in response to a force from an end through the contact
element. The contact element can have a first spring response characteristic prior to
buckling and a second spring response characteristic after buckling.”

Breinlinger, paragraph [0032].
“Referring to FIG. 3C, as terminal 116 moves past position 304 toward first base end 202
(e.g., along the “z” axis), body 204 can bend or buckle—as opposed to compressing
axially—as shown in FIG. 3C. As shown in FIG. 4 by line 406, after body 204 bends or
buckles at buckling point 404 (which can be an actual point between two linear functions
402 and 406 or a curve that can be approximated as a point as shown in FIG. 4), the force
on contact tip 214 and thus contact element 200 can increase in accordance with a
different function represented by line 406 (which can be non-linear in some
embodiments). For example, further displacement of contact tip 214 by further movement
of terminal 116 can result in only small increases or decreases in the force on contact tip
214 and thus contact element 200. Thus, as generally illustrated in FIG. 4, the actual or
effective slope of the force-to-displacement function 402 can be two, three, four, five, or

more times greater than the actual or effective slope of the force-to-displacement function
406. The force on contact tip 214 can thus increase at two, three, four, five, or more times the 
rate per unit of displacement of contact tip 214 (e.g., along the “z’” axis’) before the 
buckling point 404 at which the body 204 of a contact element 200 buckles than after the
buckling point 404 at which the body 204 buckles. In some embodiments, the foregoing
can provide an advantage of quickly achieving a contact force sufficient to make a low
resistant contact and/or limiting the force on contact tip 214 and consequently the force
on a terminal 116 of contact 114 that is pressed against the contact tip 214.”

Breinlinger, paragraph [0049].

“The graph illustrated in FIG. 4 is an example only. For example, functions 402 and 406 
can have different slopes, and buckling point 404 can be located at a different location.
As another example, buckling point 404 need not be a single point but can be multiple
points or a region. In some embodiments, such multiple points or region can be created
by configuring one or more of the leaves 206 to buckle at different buckling points on the
graph illustrated in FIG. 4. As yet another example, one or both of functions 402 and 406
need not be lines (and thus need not be linear functions) but can be functions represented
by simple or complex curves. Regardless, contact element 200 (and any variation of contact 
element 200 disclosed herein) can be non-linear in the sense that contact element 200 responds to 
a force through body 204 (e.g., a force arising from a force on contact tip 214) in accordance 
with a first function 402 prior to buckling at buckling point 404 and in accordance with a second 
function 406 after buckling.”

Breinlinger, paragraph [0051].
Thus, Breinlinger teaches “a non-linear electric contact element’ that “can be configured
such that the contact element has non-linear spring characteristics” (emphasis added), where the
“contact element” is a physical entity. Breinlinger does not teach or suggest “wherein a force
deflection curve associated with the one or more non-linear springs is defined to approximate
one or more frictional forces experienced in a connector system during plugging and
unplugging,” as required by claim 7. Breinlinger is silent as to finite element modeling, to which
claim 7 is directed. The “non-linear springs” in claim 7 are elements of a global finite element
model, as introduced in claim 1, that “represent[] mating surfaces of the at least two connector
pairs” (emphasis added), as claimed in claim 6. Breinlinger is also silent as to “frictional forces
experienced in a connector system during plugging and unplugging.” Accordingly, for at least
this reason, Applicant respectfully asserts that claim 7 is allowable.” (Remarks: pages 22-23)

21.    Examiner Response:
	The examiner notes that in the Breinlinger et al. reference, the contact element responds 
to a force through body 204 (e.g., a force arising from a force on contact tip 214) in accordance 
with a first function 402, where function 402 can be a simple or complex curve, see paragraphs 
[0049] and [0051] of the Breinlinger et al. reference.  Also, the examiner notes that the force on contact tip 214 can thus increase at two, three, four, five, or more times the rate per unit of displacement of contact tip 214 (e.g., along the "z" axis") before the buckling point 404 at which the body 204 of a contact element 200 buckles and after the buckling point 404 at which the body 204 buckles.  By having the contact element contact the contact tip, a contact force can be achieved that is sufficient to make a low resistant contact.  The examiner considers the low resistant contact to be the one or more frictional forces experienced during the plugging and unplugging, since the low resistant contact is based on the contact force that is achieved when the contact element is in contact with the contact tip. With there being a low resistant contact from the contact force, results in there being a smaller frictional force, where a frictional force is a force generated by two surfaces that contact each other and slide against each other, see attachment of definition of frictional force and see paragraph [0049] of the Breinlinger et al. reference.

22.    Examiner Response:
The applicant’s arguments regarding claims 8 and 15 are the same arguments that are
mentioned for a previous claim. The response for these arguments is the same as the response for
the arguments listed above.

	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With the recent amendment to claims 1, 8, and 15, the examiner has not seen any written description of “wherein the electronic assembly includes at least two connector pairs”.  In the paragraphs given by the applicant to show support for the amendments, the examiner has not seen support for those amendments within those paragraphs.  For example, in paragraph [0011] of the specification it states “If connections are not positively retained, then sliding micro-motion between the male and female parts of a connector pair can occur as a result of shipping vibration, causing wear”.  In paragraph [0017] of the specification it states “In global FEM 108, non-linear springs represent the connector interfaces to simulate the stick-slip frictional force of plugging/unplugging recorded in an actual vibration test”.  In paragraph [0019] of the specification it states “Local FEM 112 estimates the volumetric wear that occurs over time at the connector contacts using the same random vibration input used for
global FEM 108”.  There’s no mentioning of the electronic assembly including at least two connector pairs.  Also, dependent claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 1, 8 and 15.
     Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 
(pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With the recent amendment to claims 6, 13 and 19, the examiner has not seen any written description of “wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs”.  In paragraph [0011] of the specification it states “If connections are not positively retained, then sliding micro-motion between the male and female parts of a connector pair can occur as a result of shipping vibration, causing wear”.  In paragraph [0017] of the specification it states “In global FEM 108, non-linear springs represent the connector interfaces to simulate the stick-slip frictional force of plugging/unplugging recorded in an actual vibration test”.  In paragraph [0019] of the specification it states “Local FEM 112 estimates the volumetric wear that occurs over time at the connector contacts using the same random vibration input used for global FEM 108”.  There’s no mentioning of wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs.  Also, dependent claims 7, 14 and 20 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 6, 13 and 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 6, 13 and 19 it’s unclear how one non-linear spring can represent the mating surface of two connector pairs.  The examiner recommends amending the claims to state that “the first global finite element model includes two or more non-linear springs representing mating surfaces of the at least two connector pairs”.  Also, dependent claims 7, 14 and 20 are rejected because they depend from claims 6, 13 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al. in view of online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al.

Examiner’s note: Regarding the limitation of claim 1 that states “retrieving, by one or 
more computer processors, a first global finite element model associated with an electronic assembly, wherein the electronic assembly includes at least two connector pairs”, the examiner considers the multiple contact points between the semicircular spring-contact and the flat contact surface as shown in Fig. 7 Lall et al. reference and the multiple contact points between the fuzz-button and a PCB pad as shown in Fig. 6 of the Lall et al. reference to be the at least two connector pairs, since the connector contacts are different contact points between the male and female connector, see paragraph [0016] of the specification and Pg. 837, right col., 1st paragraph, “Fig. 4 shows fuzz buttons mode, etc.”, Pg. 838, left col., Non-Linear Finite Element Model, 1st – 2nd paragraph, Fig. 7 shows the semicircular spring-contact, etc.”, and Figs. 6 and 7 of the Lall et al. reference.  The applicant uses the non-linear springs to represent the contact points between the male and female connector, where one non-linear spring is considered a connector pair.
Regarding the limitation of claim 1 that states “retrieving, by the one or more computer processors, test data associated with at least one vibration test of the electronic assembly”, the examiner considers the motion to be the test data, since the motion is the result of vibrations during the operation see Pg. 837, left col., last paragraph, “Fig. 3 shows a contact-system between, etc.” of the Lall et al. reference.
Regarding the limitation of claim 1 that states “based on a result of running the first 
global finite element model, determining, by the one or more computer processors, connector 
displacement versus time data of the at least two connector pairs”, the examiner notes that the 
pressure variation shows the different areas of pressure from the contact points.  The different 
areas of contact points are considered the two connector pairs, since the non-linear springs to 
represent the contact points between the male and female connector, where one non-linear spring 
is considered a connector pair, see paragraph [0016] of the specification.  Also, the examiner 
notes that Fig. 13 of the Lall et al. reference displays the pressure variation versus the number of 
cycles accrued after the pristine state of the contact system and the differences in the accrued 
wear because of the difference in the velocity at parts of fretting wear cycle.  Further, the 
examiner considers the number of cycles to be the time data, since the number of cycles is a time 
period that the accrued wear is contacting the surfaces;
Regarding the limitation of claim 1 that states “retrieving, by the one or more computer processors, a local finite element model of a first connector pair of the at least two connector pairs”, the examiner considers the updating of the contact surfaces as being the local finite element model, since the updated model is not the same as the original model, but is still associated with the electrical contacts.  Also, the examiner considers the multiple contact points to the at least two connector pairs, since the connector contacts are different contact points between the male and female connector, see paragraph [0016] of the specification.  The applicant uses the non-linear springs to represent the contact points between the male and female connector, where one non-linear spring is considered a connector pair, see the Abstract and Pg. 836, right col., 3rd paragraph, “In prior models, the contact geometry, etc.” of the Lall et al. reference.
Regarding the limitation of claim 1 that states “and based on a result of running the local 
finite element model, determining, by the one or more computer processors, wear over time of at least one contact of the first connector pair”, the examiner notes that with validating the model and comparing the wear rate results from the model for a particular contact system, to the wear rate results from the experimental results, demonstrates that a simulation was run as well as the wear over time of at least one contact o the first connector pair was determined, see Pg. 840, left col., Model Validation, 1st – 2nd paragraph, “The model was validated by comparing, etc.” and Fig. 14 of the Lall et al. reference.

With respect to claim 1, Lall et al. discloses “A computer-implemented method for predicting connector wear over time” as [Lall et al. (Abstract, Pg. 836, right col., 3rd paragraph, “In prior models, the contact geometry, etc.”)];
“retrieving, by one or more computer processors, a first global finite element model 
associated with an electronic assembly, wherein the electronic assembly includes at least two connector pairs” as [Lall et al. (Pg. 837, right col., 1st paragraph, “Fig. 4 shows fuzz buttons mode, etc.”, Pg. 838, left col., Non-Linear Finite Element Model, 1st – 2nd paragraph, Fig. 7 shows the semicircular spring-contact, etc.”, Figs. 6 and 7)] Examiner’s interpretation:  The examiner considers the multiple contact points between the semicircular spring-contact and the flat contact surface as shown in Fig. 7 Lall et al. reference and the multiple contact points between the fuzz-button and a PCB pad as shown in Fig. 6 of the Lall et al. reference to be the at least two connector pairs, since the connector contacts are different contact points between the male and female connector, see paragraph [0016] of the specification.  The applicant uses the non-linear springs to represent the contact points between the male and female connector, where one non-linear spring is considered a connector pair.
“and wherein the first global finite element model is a finite element model
of the structure of the electronic assembly” as [Lall et al. (Pgs. 836-837, right col., Development 
of Non-Linear FE Model Geometry for Various End Applications, 1st paragraph, “The finite 
element model developed in, etc.”, Pg. 838, left col., Non-Linear Finite Element Model, 1st – 2nd 
paragraph, Fig. 7 shows the semicircular spring-contact, etc.”, Figs. 1 and 7)] Examiner’s 
interpretation: In Fig. 1 of the Lall et al. reference there’s a semicircular portion that represents 
the receptacle in the socket and a flat-surface that represents the contact pads.  This is a portion 
of an electronic assembly where a contact geometry has been captured from wear simulation.  In 
Fig. 7 of the Lall et al. reference goes into more detail of a semicircular component in contact 
with a flat surface as shown in Fig. 1 of the Lall et al. reference.  This demonstrates that a finite 
element model is a model of the structure of an electronic assembly, since Fig. 7 of the Lall et al. 
reference goes into more detail of Fig. 1 of the Lall et al. reference, which displays a receptacle 
in a socket in contact with a flat-surface representing a contact pad;
“retrieving, by the one or more computer processors, test data associated with at least one vibration test of the electronic assembly” as [Lall et al. (Pg. 837, left col., last paragraph, “Fig. 3 shows a contact-system between, etc.”)] Examiner interpretation: The examiner considers the motion to be the test data, since the motion is the result of vibrations during the operation;
“running, by the one or more computer processors, the first global finite element model with the retrieved test data” as [Lall et al. (Pg. 839, right col., Model Predictions, “The simulation has been run, etc.”, Fig. 13)];
“based on a result of running the first global finite element model, determining, by the 
one or more computer processors, connector displacement versus time data of the at least two 
connector pairs” as [Lall et al. (Pg. 839, right col., Model Predictions, “The simulation has been 
run, etc.”, Figs. 11-13)] Examiner’s interpretation:  The examiner notes that the pressure 
variation shows the different areas of pressure from the contact points.  The different areas of 
contact points are considered the two connector pairs, since the non-linear springs to represent 
the contact points between the male and female connector, where one non-linear spring is 
considered a connector pair, see paragraph [0016] of the specification.  Also, the examiner notes 
that Fig. 13 of the Lall et al. reference displays the pressure variation versus the number of cycles 
accrued after the pristine state of the contact system and the differences in the accrued wear 
because of the difference in the velocity at parts of fretting wear cycle.  Further, the examiner 
considers the number of cycles to be the time data, since the number of cycles is a time period 
that the accrued wear is contacting the surfaces;
“retrieving, by the one or more computer processors, a local finite element model of a first connector pair of the at least two connector pairs” as [Lall et al. (Abstract, Pg. 836, right col., 3rd paragraph, “In prior models, the contact geometry, etc.”)] Examiner’s interpretation: The examiner considers the updating of the contact surfaces as being the local finite element model, since the updated model is not the same as the original model, but is still associated with the electrical contacts.  Also, the examiner considers the multiple contact points to the at least two connector pairs, since the connector contacts are different contact points between the male and female connector, see paragraph [0016] of the specification.  The applicant uses the non-linear springs to represent the contact points between the male and female connector, where one non-linear spring is considered a connector pair;
“running, by the one or more computer processors, the local finite element model with the connector displacement versus time data and with the wear coefficient” as [Lall et al. (Pg. 840, left col., Model Validation, 1st – 2nd paragraph, “The model was validated by comparing, etc.”)];
“and based on a result of running the local finite element model, determining, by the one 
or more computer processors, wear over time of at least one contact of the first connector pair.” as [Lall et al. (Pg. 840, left col., Model Validation, 1st – 2nd paragraph, “The model was validated by comparing, etc.”, Fig. 14)] Examiner’s interpretation: The examiner notes that with validating the model and comparing the wear rate results from the model for a particular contact system, to the wear rate results from the experimental results, demonstrates that a simulation was run as well as the wear over time of at least one contact o the first connector pair was determined;
While Lall et al. teaches using a wear coefficient when validating a wear model, Lall et al. does not explicitly disclose “calculating, by the one or more computer processors, a wear coefficient associated with the first connector pair”
Bose et al. discloses “calculating, by the one or more computer processors, a wear coefficient associated with the first connector pair” as [Bose et al. (Pg. 1448, left col., 2nd – 4th paragraph, “The 304 stainless steel pins are weighted, etc.”)];
Lall et al. and Bose et al. are analogous art because they are from the same field endeavor of modeling the wear in electrical contacts.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al. of using a wear coefficient when validating a wear model by incorporating calculating, by the one or more computer processors, a wear coefficient associated with the first connector pair as taught by Bose et al. for the purpose of predicting wear stainless steel pin sliding against a bearing steel disc.
The motivation for doing so would have been because Bose et al. teaches that using different extrapolation techniques for predicting the wear in steel on steel contacts, the ability to reduce computational time while maintain the accuracy of the wear prediction can be accomplished (Bose et al. (Pg. 1462, Conclusion, 1st paragraph, “In this paper, an FEM-based wear simulation, etc.”).

Examiner’s note: Regarding claim 2, The examiner considers the repeating of the steps of the wear increment to be the redesign of the electronic assembly, since the contact geometry is updated where there’s movement of the nodes causes the wear depth to change, see Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), and Pg. 1450, right col., Wear simulation procedure of the Bose et al. reference.

With respect to claim 2, the combination of Lall et al. and Bose et al. discloses the method of claim 1 above, and Bose et al. further discloses “determining, by the one or more computer processors, the determined wear over time of the at least one contact exceeds a threshold value” as [Bose et al. (Pg. 1457, left col., 2nd paragraph, “The linear extrapolation technique is applied, etc.”)];
“and initiating, by the one or more computer processors, a redesign of the electronic assembly.” as [Bose et al. (Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), “The ALE technique is an adaptive, etc.”, Pg. 1450, right col., Wear simulation procedure, “Wear simulation is a repetitive, etc.”)] Examiner’s interpretation: The examiner considers the repeating of the steps of the wear increment to be the redesign of the electronic assembly, since the contact geometry is updated where there’s movement of the nodes causes the wear depth to change;

Examiner’s note: Regarding claim 3, the examiner considers the repeating of the steps of the wear increment to be a second global finite element model, since a finite element model (FEM) is simulating the steps that are being repeated, where nodes are moved and contact geometry is updated, see Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), and Pg. 1450, right col., Wear simulation procedure of the Bose et al. reference.

With respect to claim 3, the combination of Lall et al. and Bose et al. discloses the method of claim 2 above, and Bose et al. further discloses “retrieving, by the one or more computer processors, a second global finite element model, wherein the second global finite element model is associated with the redesign of the electronic assembly.” as [Bose et al. (Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), “The ALE technique is an adaptive, etc.”, Pg. 1450, right col., Wear simulation procedure, “Wear simulation is a repetitive, etc.”)] Examiner’s interpretation: The examiner considers the repeating of the steps of the wear increment to be a second global finite element model, since a finite element model (FEM) is simulating the steps that are being repeated, where nodes are moved and contact geometry is updated;

With respect to claim 5, the combination of Lall et al. and Bose et al. discloses the method of claim 1 above, and Bose et al. further discloses “wherein determining the wear coefficient associated with the at least two connector pairs comprises utilizing, by the one or more computer processors, an Archard wear model.” as [Bose et al. (Pg. 1448, left col., 2nd – 4th paragraph, “The 304 stainless steel pins are weighted, etc.”, Pg. 1448, Numerical wear simulation procedure, 1st paragraph, “The most widely used wear model, etc.”)];

25.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al. in view of Czaplewski et al. (U.S. Patent 9,456,018) in further view of online reference Finite element analysis and experiments of metal/metal wear in oscillatory contacts, written by Kim et al.

Examiner’s note: The examiner considers the value of polydispersity index (PDI) being greater than 2, where the nickel layer is exposed as being the a depth of missing plating of the at least one contact over time, since the nickel layer being exposed in a connector contact is an example of a depth of missing plating of the at least one contact over time, see paragraph [0034] of the specification and Col. 1 lines 53-56, “The method further comprises, in response, etc.”, Col. 4 lines 19-23, “If a value of the PDI is greater, etc.” of the Czaplewski et al. reference.

With respect to claim 4, the combination of Lall et al. and Bose et al. discloses the method of claim 2 above.
While the combination of Lall et al. and Bose et al. teaches determining that the determined wear over time of the at least one contact exceeds a threshold value, Lall et al. and Bose et al. do not explicitly disclose “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time”
Czaplewski et al. discloses “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time” as [Czaplewski et al. (Col. 1 lines 53-56, “The method further comprises, in response, etc.”, Col. 4 lines 19-23, “If a value of the PDI is greater, etc.”)] Examiner’s interpretation: The examiner considers the value of polydispersity index (PDI) being greater than 2, where the nickel layer is exposed as being the a depth of missing plating of the at least one contact over time, since the nickel layer being exposed in a connector contact is an example of a depth of missing plating of the at least one contact over time, see paragraph [0034] of the specification;
Lall et al., Bose et al. and Czaplewski et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al. and Bose et al. of determining that the determined wear over time of the at least one contact exceeds a threshold value by incorporating wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time as taught by Czaplewski et al. for the purpose of determining wear of connector contacts using atom transfer medical polymerization.
The motivation for doing so would have been because Bose et al. teaches that by determining wear of connector contacts using atom transfer medical polymerization, the ability to reduce the expense of equipment can be accomplished (Czaplewski et al. (Col. 1 lines 29-50, “The above-mentioned method, etc.”).
While the combination of Lall et al., Bose et al. and Czaplewski et al. teaches wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time, Lall et al., Bose et al. and Czaplewski et al. does not explicitly disclose, “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time, and an area of a wear mark on the at least one contact over time”
Kim et al. discloses “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time” as [Kim et al. (Pg. 1789, sec. 3 Finite element modeling and simulation, “The strength of finite element, etc.”, Pg. 1790, sec. 3.2 Calculation of wear depth and extrapolation techniques, 1st paragraph, “A sequence of computational simulations, etc.”)];
“and an area of a wear mark on the at least one contact over time” as [Kim et al. (Pg. 1789, sec. 3 Finite element modeling and simulation, “The strength of finite element, etc.”, Pg. 1790, sec. 3.2 Calculation of wear depth and extrapolation techniques, 1st – 2nd paragraph, “A sequence of computational simulations, etc.”)] Examiner’s interpretation: The examiner considers the location of the wear depth as being the wear mark, since it’s an indication of the wear of the contact elements;
Lall et al., Bose et al., Czaplewski et al. and Kim et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al. and Czaplewski et al. of having the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time by incorporating wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time, and an area of a wear mark on the at least one contact over time as taught by Kim et al. for the purpose of measuring the wear rate for a material pair of interest.
The motivation for doing so would have been because Kim et al. teaches that by measuring the wear rate for a material pair of interest, the ability to analyze a block on ring experiment can be accomplished (Kim et al. (Abstract, Pg. 1792, sec. 5 Discussion and concluding remarks, 1st – 2nd paragraph, “These results from the block, etc.”).

27.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al. in view of online reference 3D Finite Element Modeling of Sliding Wear, written by Hernandez.

With respect to claim 6, the combination of Lall et al. and Bose et al. discloses the method of claim 1 above.
While the combination of Lall et al. and Bose et al. teaches having a non-linear spring representing a mating surface of a connector pair, Lall et al. and Bose et al. do not explicitly disclose “wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs”
Hernandez discloses “wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs” as [Hernandez (Pg. 191, sec. 1.7.3 Penalty Method, 2nd paragraph, “The penalty method is an algorithm, etc.”)];
Lall et al., Bose et al. and Hernandez are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al. and Bose et al. of having a non-linear spring representing a mating surface of a connector pair by incorporating wherein the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs as taught by Hernandez for the purpose of simulating in a 3D manner the asperity collisions at the contact points, between the two apparently flat sliding surfaces.
The motivation for doing so would have been because Hernandez teaches that by simulating in a 3D manner the asperity collisions at the contact points, between the two apparently flat sliding surfaces, the ability to predict the total wear, based on the statistical distribution of the asperities on the materials can be accomplished (Hernandez (Pg. 1, sec. 1.1 Problem Statement, 3rd – 4th paragraph, “During the last few years, etc.”).

28.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al., online reference 3D Finite Element Modeling of Sliding Wear, written by Hernandez in view of Breinlinger et al. (U.S. PGPub 2012/0242363).

With respect to claim 7, the combination of Lall et al., Bose et al. and Hernandez discloses the method of claim 6 above.
While the combination of Lall et al., Bose et al. and Hernandez teaches a first global finite element model including one or more non-linear springs representing mating surfaces of the at least one connector pair, Lall et al., Bose et al. and Hernandez do not explicitly disclose “wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging”
Breinlinger et al. discloses “wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging.” as [Breinlinger et al. (paragraph [0032], paragraph [0049], paragraph [0051])];
Lall et al., Bose et al., Hernandez and Breinlinger et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al. and Hernandez of having a first global finite element model including one or more non-linear springs representing mating surfaces of the at least one connector pair by incorporating wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging as taught by Breinlinger et al. for the purpose of analyzing the contact of electrically conductive contact elements.
The motivation for doing so would have been because Breinlinger et al. teaches that by analyzing the contact of electrically conductive contact elements, the ability to make electrical connections between electrical devices can be accomplished (Breinlinger et al. (paragraph [0033]).

29.	Claims 8-10, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al. in view of online reference A Study on the interaction between fretting wear and cyclic plasticity for Ti-6Al-4v, written by Tobi et al.

With respect to claim 8, Lall et al. discloses “predicting connector wear over time” as [Lall et al. (Abstract, Pg. 836, right col., 3rd paragraph, “In prior models, the contact geometry, etc.”)];
While Lall et al. teaches predicting connector wear over time, Lall et al. does not explicitly disclose “A computer program product for predicting connector wear over time; one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices”
Tobi et al. discloses “A computer program product for predicting connector wear over time” as [Tobi et al. (Pg. 272, left col., 2nd paragraph, “The data acquisition system, etc.”)];
“one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices” as [Tobi et al. (Pg. 272, left col., 2nd paragraph, “The data acquisition system, etc.”, Pg. 275, sec. 4.2 FE model, 1st paragraph, “Fig. 10 shows the gross, etc.”)];
Lall et al. and Tobi et al. are analogous art because they are from the same field endeavor of modeling the wear in electrical contacts.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al. of predicting connector wear over time by incorporating A computer program product for predicting connector wear over time; one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices as taught by Tobi et al. for the purpose of predicting evolution of plastic deformation and fretting variables due to simulated wear.
The motivation for doing so would have been because Tobi et al. teaches that by predicting evolution of plastic deformation and fretting variables due to simulated wear, the development of significant macroscopic plasticity phenomena for situations that are ostensibly classified as elastic when wear effects are not considered (Tobi et al. (Pg. 281, sec. 8 Conclusions, “The present combined computational, etc.”).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 9, the combination of Lall et al., Bose et al. and Tobi et al. discloses the computer program product of claim 8 above, and Bose et al. further discloses “program instructions to determine the determined wear over time of the at least one contact exceeds a threshold value” as [Bose et al. (Pg. 1457, left col., 2nd paragraph, “The linear extrapolation technique is applied, etc.”)];
“and program instructions to initiate a redesign of the electronic assembly.” as [Bose et al. (Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), “The ALE technique is an adaptive, etc.”, Pg. 1450, right col., Wear simulation procedure, “Wear simulation is a repetitive, etc.”)] Examiner’s interpretation: The examiner considers the repeating of the steps of the wear increment to be the redesign of the electronic assembly, since the contact geometry is updated where there’s movement of the nodes causes the wear depth to change;

Examiner’s note: Regarding claim 10, the examiner considers the repeating of the steps of the wear increment to be a second global finite element model, since a finite element model (FEM) is simulating the steps that are being repeated, where nodes are moved and contact geometry is updated, see Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), and Pg. 1450, right col., Wear simulation procedure of the Bose et al. reference.

With respect to claim 10, the combination of Lall et al., Bose et al. and Tobi et al. discloses the computer program product of claim 9 above, and Bose et al. further discloses “retrieve a second global finite element model, wherein the second global finite element model is associated with the redesign of the electronic assembly.” as [Bose et al. (Pg. 1450, left col., UMESHMOTION and Arbitrary Lagrangian Eulerian (ALE), “The ALE technique is an adaptive, etc.”, Pg. 1450, right col., Wear simulation procedure, “Wear simulation is a repetitive, etc.”)] Examiner’s interpretation: The examiner considers the repeating of the steps of the wear increment to be a second global finite element model, since a finite element model (FEM) is simulating the steps that are being repeated, where nodes are moved and contact geometry is updated;

With respect to claim 12, the combination of Lall et al., Bose et al. and Tobi et al. discloses the computer program product of claim 8 above, and Bose et al. further discloses “determine the wear coefficient associated with the at least two connector pairs comprise program instructions to utilize an Archard wear model.” as [Bose et al. (Pg. 1448, left col., 2nd – 4th paragraph, “The 304 stainless steel pins are weighted, etc.”, Pg. 1448, Numerical wear simulation procedure, 1st paragraph, “The most widely used wear model, etc.”)];

With respect to claim 15, Lall et al. discloses “predicting connector wear over time” as [Lall et al. (Abstract, Pg. 836, right col., 3rd paragraph, “In prior models, the contact geometry, etc.”)];
While Lall et al. teaches predicting connector wear over time, Lall et al. does not explicitly disclose “A computer system for predicting connector wear over time; one or more computer readable storage devices”
Tobi et al. discloses “A computer system for predicting connector wear over time”
“the computer system comprising: one or more computer processors” as [Tobi et al. (Pg. 272, left col., 2nd paragraph, “The data acquisition system, etc.”)];
“one or more computer readable storage devices” as [Tobi et al. (Pg. 272, left col., 2nd paragraph, “The data acquisition system, etc.”, Pg. 275, sec. 4.2 FE model, 1st paragraph, “Fig. 10 shows the gross, etc.”)];
Lall et al. and Tobi et al. are analogous art because they are from the same field endeavor of modeling the wear in electrical contacts.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al. of predicting connector wear over time by incorporating A computer system for predicting connector wear over time; one or more computer readable storage devices as taught by Tobi et al. for the purpose of predicting evolution of plastic deformation and fretting variables due to simulated wear.
The motivation for doing so would have been because Tobi et al. teaches that by predicting evolution of plastic deformation and fretting variables due to simulated wear, the development of significant macroscopic plasticity phenomena for situations that are ostensibly classified as elastic when wear effects are not considered (Tobi et al. (Pg. 281, sec. 8 Conclusions, “The present combined computational, etc.”).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 16-17, the claims recite the substantive limitations as claims 9 and 10 above and are rejected using the same teachings.

30.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al., online reference A Study on the interaction between fretting wear and cyclic plasticity for Ti-6Al-4v, written by Tobi et al. in view of Czaplewski et al. (U.S. Patent 9,456,018) in further view of online reference Finite element analysis and experiments of metal/metal wear in oscillatory contacts, written by Kim et al.

Examiner’s note: The examiner considers the value of polydispersity index (PDI) being greater than 2, where the nickel layer is exposed as being the a depth of missing plating of the at least one contact over time, since the nickel layer being exposed in a connector contact is an example of a depth of missing plating of the at least one contact over time, see paragraph [0034] of the specification and Col. 1 lines 53-56, “The method further comprises, in response, etc.”, Col. 4 lines 19-23, “If a value of the PDI is greater, etc.” of the Czaplewski et al. reference.

With respect to claim 11, the combination of Lall et al., Bose et al. and Tobi et al. discloses the computer program product of claim 9 above.
While the combination of Lall et al., Bose et al. and Tobi et al. teaches determining that the determined wear over time of the at least one contact exceeds a threshold value, Lall et al., Bose et al. and Tobi et al. do not explicitly disclose “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time”
Czaplewski et al. discloses “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time” as [Czaplewski et al. (Col. 1 lines 53-56, “The method further comprises, in response, etc.”, Col. 4 lines 19-23, “If a value of the PDI is greater, etc.”)] Examiner’s interpretation: The examiner considers the value of polydispersity index (PDI) being greater than 2, where the nickel layer is exposed as being the a depth of missing plating of the at least one contact over time, since the nickel layer being exposed in a connector contact is an example of a depth of missing plating of the at least one contact over time, see paragraph [0034] of the specification;
Lall et al., Bose et al. and Tobi et al. and Czaplewski et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al. and Tobi et al. of determining that the determined wear over time of the at least one contact exceeds a threshold value by incorporating wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time as taught by Czaplewski et al. for the purpose of determining wear of connector contacts using atom transfer medical polymerization.
The motivation for doing so would have been because Bose et al. teaches that by determining wear of connector contacts using atom transfer medical polymerization, the ability to reduce the expense of equipment can be accomplished (Czaplewski et al. (Col. 1 lines 29-50, “The above-mentioned method, etc.”).
While the combination of Lall et al., Bose et al. and Tobi et al. and Czaplewski et al. teaches wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time, Lall et al., Bose et al. and Tobi et al. and Czaplewski et al. does not explicitly disclose, “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time, and an area of a wear mark on the at least one contact over time”
Kim et al. discloses “wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time” as [Kim et al. (Pg. 1789, sec. 3 Finite element modeling and simulation, “The strength of finite element, etc.”, Pg. 1790, sec. 3.2 Calculation of wear depth and extrapolation techniques, 1st paragraph, “A sequence of computational simulations, etc.”)];
“and an area of a wear mark on the at least one contact over time” as [Kim et al. (Pg. 1789, sec. 3 Finite element modeling and simulation, “The strength of finite element, etc.”, Pg. 1790, sec. 3.2 Calculation of wear depth and extrapolation techniques, 1st – 2nd paragraph, “A sequence of computational simulations, etc.”)] Examiner’s interpretation: The examiner considers the location of the wear depth as being the wear mark, since it’s an indication of the wear of the contact elements;
Lall et al., Bose et al. and Tobi et al., Czaplewski et al. and Kim et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al. and Tobi et al. and Czaplewski et al. of having the threshold value of wear over time of the at least one contact is selected from the group consisting of: a depth of missing plating of the at least one contact over time by incorporating wherein the threshold value of wear over time of the at least one contact is selected from the group consisting of: a volume of material removed from the at least one contact over time, and an area of a wear mark on the at least one contact over time as taught by Kim et al. for the purpose of measuring the wear rate for a material pair of interest.
The motivation for doing so would have been because Kim et al. teaches that by measuring the wear rate for a material pair of interest, the ability to analyze a block on ring experiment can be accomplished (Kim et al. (Abstract, Pg. 1792, sec. 5 Discussion and concluding remarks, 1st – 2nd paragraph, “These results from the block, etc.”).

With respect to claim 18, the claim recites the substantive limitations as claim 11 above and are rejected using the same teachings.

31.	Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al., online reference A Study on the interaction between fretting wear and cyclic plasticity for Ti-6Al-4v, written by Tobi et al., in view of online reference 3D Finite Element Modeling of Sliding Wear, written by Hernandez.

With respect to claim 13, the combination of Lall et al., Bose et al. and Tobi et al. discloses the computer program product of claim 8 above.
While the combination of Lall et al., Bose et al. and Tobi et al. teaches having a non-linear spring representing a mating surface of a connector pair, Lall et al., Bose et al. and Tobi et al. do not explicitly disclose “the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs”
Hernandez discloses “the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs” as [Hernandez (Pg. 191, sec. 1.7.3 Penalty Method, 2nd paragraph, “The penalty method is an algorithm, etc.”)];
Lall et al., Bose et al., Tobi et al. and Hernandez are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al. and Tobi et al. of having a non-linear spring representing a mating surface of a connector pair by incorporating the first global finite element model includes one or more non-linear springs representing mating surfaces of the at least two connector pairs as taught by Hernandez for the purpose of simulating in a 3D manner the asperity collisions at the contact points, between the two apparently flat sliding surfaces.
The motivation for doing so would have been because Hernandez teaches that by simulating in a 3D manner the asperity collisions at the contact points, between the two apparently flat sliding surfaces, the ability to predict the total wear, based on the statistical distribution of the asperities on the materials can be accomplished (Hernandez (Pg. 1, sec. 1.1 Problem Statement, 3rd – 4th paragraph, “During the last few years, etc.”).

With respect to claim 19, the claim recites the substantive limitations as claim 13 above and are rejected using the same teachings.

32.	Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finite Element Models for Simulation of Wear in Electrical Contacts, written by Lall et al., online reference Finite element method based sliding wear prediction of steel-on-steel contacts using extrapolation techniques, written by Bose et al., online reference A Study on the interaction between fretting wear and cyclic plasticity for Ti-6Al-4v, written by Tobi et al., online reference 3D Finite Element Modeling of Sliding Wear, written by Hernandez in view of Breinlinger et al. (U.S. PGPub 2012/0242363).

With respect to claim 14, the combination of Lall et al., Bose et al., Tobi et al. and Hernandez discloses the computer program product of claim 13 above.
While the combination of Lall et al., Bose et al., Tobi et al. and Hernandez teaches a first global finite element model including one or more non-linear springs representing mating surfaces of the at least two connector pairs, Lall et al., Bose et al., Tobi et al. and Hernandez does not explicitly disclose “wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging”
Breinlinger et al. discloses “wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging.” as [Breinlinger et al. (paragraph [0032], paragraph [0049], paragraph [0051])];
Lall et al., Tobi et al., Bose et al., Hernandez and Breinlinger et al. are analogous art because they are from the same field endeavor analyzing the wear of a connector contact.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lall et al., Bose et al., Tobi et al. and Hernandez of having a first global finite element model including one or more non-linear springs representing mating surfaces of the at least two connector pairs by incorporating wherein a force deflection curve associated with the one or more non-linear springs is defined to approximate one or more frictional forces experienced in a connector system during plugging and unplugging as taught by Breinlinger et al. for the purpose of analyzing the contact of electrically conductive contact elements.
The motivation for doing so would have been because Breinlinger et al. teaches that by analyzing the contact of electrically conductive contact elements, the ability to make electrical connections between electrical devices can be accomplished (Breinlinger et al. (paragraph [0033]).

With respect to claim 20, the claim recites the substantive limitations as claim 14 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147